Citation Nr: 1728625	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-21 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to June 1974, with subsequent service in the Texas Air National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Although the substantive appeal submitted in November 2013 was untimely with respect to the knee claims, a February 2016 letter notifying the Veteran that his claims had been formally placed on the Board's docket created an expectation that they were in appellate status.  Accordingly, the Board takes jurisdiction of such claims, noting that the timeliness of a substantive appeal may be waived as it is non-jurisdictional in nature.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Beryle v. Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Specifically, a remand is necessary to attempt to obtain treatment records and provide the Veteran with a VA examination.  

The Veteran indicated that he received treatment from the VA Medical Center (VAMC) in Mather, California, from 1994 to present.  The record does not contain post-service treatment records prior to March 2007.  Accordingly, the AOJ should attempt to obtain all VA treatment records from 1994 to March 2007.  

The Veteran reported receiving treatment at the Lackland Air Force Base (AFB) in Lackland, Texas, from 1975 to 1989, including having an x-ray performed on his knees.  It does not appear that these records have been requested by VA.  

The AOJ should also take appropriate steps to obtain any relevant private treatment records.  

VA treatment notes document that the Veteran sought treatment for chronic bilateral knee pain in March 2007, at which time a previous diagnosis of right knee arthritis was noted.  The Veteran was diagnosed with significant osteoarthritis/degenerative joint disease (DJD) of both knees in January 2008.  The Veteran claims that his left and right knee disabilities are due to his in-service work as an aviation electronics repairman, which he claims involved a lot of crawling, thus indicating a nexus between his current knee disabilities and his period of active service.  Given, his assertions and the current diagnosis, VA has a duty to provide a VA examination to determine whether his right and left knee disabilities are etiologically related to his active service.  

The Veteran's service treatment records contain an undated Report of Medical History.  In a military personnel record, the Veteran stated that he lived at the address provided in the undated Report of Medical History from July 1974 to February 1975.  Accordingly, giving the benefit of the doubt to the Veteran, it should be taken as fact that the undated Report of Medical History was completed by the Veteran in February 1975 or earlier, which is within one year of discharge.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records related to the Veteran's left and right knee disabilities.  Specifically, the AOJ should attempt to obtain treatment records from the Mather VAMC from 1994 to March 2007, and the Lackland AFB from 1975 to 1989, including x-ray reports of his knee.  If no such records are obtained, the AOJ must document its attempts to obtain the records, including negative replies.

2.  Send a letter to the Veteran, asking him to identify, and authorize the release of, any outstanding private medical records related to his claims for service connection for left and right knee disabilities; then take necessary efforts to obtain the records, including documenting all efforts, including negative replies, if the records are not obtained.  

3.  After completing the above, schedule the Veteran for an examination with an appropriate VA examiner to assess the etiology of his left and right knee disabilities.  The examiner should be provided and review the claims file, including a copy of this Remand.  The examiner should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset during, or is otherwise related to, his active service?  

b.  Whether it is at least as likely as not (50 percent or greater probability) that arthritis of the left knee manifested within one year after June 25, 1974, and, if so, the extent of symptoms at such time.  

In rendering this opinion, the examiner should address the undated Report of Medical History in the service treatment records noting a history of "trick" or locked knee, and should presume that the document was completed by the Veteran no later than February 1975.  

c.  Identify all disorders associated with the right knee that are currently present (or present during the period of October 15, 2008 to present).  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

Specifically, the examiner should address whether the Veteran has a meniscal tear of the right knee.  

d.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee arthritis, or any other diagnosed disorder, had its onset during, or is otherwise related to, his active service?  

e.  Whether it is at least as likely as not (50 percent or greater probability) that arthritis of the right knee manifested within one year after June 25, 1974, and, if so, the extent of symptoms at such time.  

In rendering this opinion, the examiner should address the undated Report of Medical History noting a history of "trick" or locked knee, and should presume that the document was completed by the Veteran no later than February 1975.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




